           Case 1:21-cv-00532-SAG Document 58 Filed 05/28/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                         *

       Plaintiff,                       *

v.                                      *             Case No.: SAG-21-532

M&T BANK,                               *

       Defendant.                       *

*      *       *     *     *     *      *      *      *       *       *     *      *   *

                      MOTION OF MICHAEL B. BROWN, ESQ.
                     FOR LEAVE TO WITHDRAW AS COUNSEL

       Michael B. Brown, Esq. hereby moves pursuant to Local Rule 101.2(b) for leave to

withdraw as counsel for Defendant M&T Bank in the above-captioned matter. Defendant will

continue to be represented in this matter by Brian L. Moffet and the law firm of Miles &

Stockbridge, P.C.

                                            Respectfully submitted,

                                            /s/ Brian L. Moffet
                                            Brian L. Moffet (Fed. Bar No. 13821)
                                            MILES & STOCKBRIDGE P.C.
                                            100 Light Street
                                            Baltimore, Maryland 21202
                                            Tel: (410) 727-6464
                                            bmoffet@milesstockbridge.com

                                            Attorneys for Defendant M&T Bank
         Case 1:21-cv-00532-SAG Document 58 Filed 05/28/21 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2021, a copy of the foregoing was served on the

following via email and via first class mail, postage prepaid:

       Bryce Carrasco
       334 Ternwing Drive
       Arnold, MD 21012


                                                 /s/ Brian L. Moffet
                                                 Brian L. Moffet




                                                2
